 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEPHEN RALEY,                                    No. 2:14-CV-2652-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    BOB WILLIAMS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brought this civil rights action pursuant to

18   42 U.S.C. § 1983. Final judgment was entered on July 11, 2019, and plaintiff has appealed. The

19   matter was referred to the undersigned by the Ninth Circuit Court of Appeals to certify whether in

20   forma pauperis status should continue on appeal or whether the appeal is frivolous or taken in bad

21   faith, in which case in forma pauperis status would be revoked. See 28 U.S.C. § 1915(a)(3); see

22   also Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002). Having reviewed the

23   entire file, the court concludes in forma pauperis status should be revoked because there is no

24   merit to plaintiff’s Eighth Amendment excessive fines claim.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.      Plaintiff’s in forma pauperis status should be revoked; and
 3                 2.      The Clerk of the Court is directed to serve a copy of this order on the Pro
 4   Se Unit at the Ninth Circuit Court of Appeals.
 5   DATED: September 24, 2019
 6
                                                  /s/ John A. Mendez____________              _____
 7
                                                  UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
